Citation Nr: 1749675	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-45 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left elbow epicondylitis.

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine with radiating symptoms to the left lower extremity.

3.  Entitlement to an initial (compensable) rating for bilateral hearing loss.

4.  Entitlement to an initial (compensable) rating for epididymitis/chronic testicular pain.

5.  Entitlement to an initial (compensable) rating for left inguinal nerve injury and residual scar, status post left inguinal hernia repair.

6.  Entitlement to an initial (compensable) rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to October 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a hearing at the Board's offices in Washington, D.C., before the undersigned, and a transcript of the Central Office (CO) hearing is of record.

In August 2013, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.

Regrettably, the Board must again remand these claims.


REMAND

In the previous [August 2013] remand, the Board determined the Veteran needed to undergo VA compensation examinations to assist in deciding these claims.  A copy of the remand was mailed to his address in Clinton, Maryland.  Review of the file, however, reveals the mail was returned by the U. S. Postal Service as undeliverable and unable to be forwarded.  VA was notified of this on September 6, 2013.  The Veteran consequently failed to report for his VA compensation examinations that were scheduled for September 24, 2013.  An October 17, 2013 Supplemental Statement of the Case (SSOC) readjudicated these claims without the benefit of having any VA compensation examination results.  But the claims file includes an October 28, 2013 Report of General Information indicating the Veteran contacted VA, explaining that he missed the examinations due to non-receipt of exam time and location; he was advised to contact the facility for possible rescheduling and, in the event the facility does not reschedule, or cancels the exam, to please request a new exam.  He responded that he was willing to attend all future exams.  Notably, he updated his address and phone numbers.  A November 26, 2013 notification that the appeal had been returned to the Board's docket was mailed to his [updated] address in Upper Marlboro, Maryland.  

In a more recent October 2016 statement, the Veteran's representative noted (correctly) that there were no attempts to reorder the missed examinations, and therefore requested that the Veteran be provided notification of new VA examinations at his current address of record.  The Board agrees and finds that, under these circumstances, the scheduling of new examinations is warranted to assess the Veteran's various disabilities at issue.


Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements for the Veteran to be provided the following VA compensation examinations:

A.  A VA orthopedic/neurological examination to ascertain the nature and etiology of any left elbow disability, including especially epicondylitis, and to reassess the severity of the Veteran's service-connected degenerative disc disease of his lumbar spine with radiation into his left lower extremity, as well as his service-connected left inguinal nerve injury and residual scar, status post left inguinal hernia repair.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the Veteran's service treatment records (STRs), which show that in June 2003 he was treated for pain in his left elbow.  At that time, he stated that he had experienced the pain for one month.  He denied any trauma or precipitating injury, and the diagnosis was left medial epicondylitis.  He subsequently underwent physical therapy and was placed on a physical profile.  In July 2004, it was noted that he had experienced a re-injury of his left medial epicondylitis for over six weeks, which had begun after physical training.  He was again referred for physical therapy for the pain.  In December 2004, it was noted that he had persistent medial epicondylitis, despite two injections.  He continued to receive treatment for his left medial epicondylitis in January 2005.  In June 2005, he underwent a separation examination; in response to the question of whether he had ever had or if he then currently had a painful shoulder, elbow, or wrist, he responded "yes".  The examiner noted that the Veteran had been treated for his left elbow in July 2004 and subsequently had undergone both physical and occupational therapy; however, the upper extremities were clinically evaluated as "normal" during the exit examination.  The VA examiner must also review the September 2007 VA examination report.

All necessary diagnostic testing and evaluation is to be accomplished.

(i)  With respect to the Veteran's claimed left elbow epicondylitis, after a review of the examination findings and the relevant evidence of record, the examiner should render an opinion on the following:

a)  Does the Veteran have a current left elbow disability, to specifically include left elbow epicondylitis?

b)  If so, what is the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed left elbow disability, to specifically include epicondylitis if diagnosed, is related or attributable to the Veteran's period of active military service, but especially his diagnosis of left medial epicondylitis and/or overuse of the left elbow during service?

The examiner is advised that the term "as likely as not" means at least 50 percent probability.  This term does not, however, mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Very likely and as likely as not support the posited causal relationship between the current disability and the Veteran's military service, whereas a conclusion this is unlikely instead weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.  Merely the examiner saying that s/he cannot respond will not suffice, unless there is explanation as to why a response is not possible.

(ii)  Regarding the Veteran's low back disability with radiating symptoms into the left lower extremity, the examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  In addition, the examiner should perform range of motion studies of the thoracolumbar spine for forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  The examiner must additionally indicate whether there is any pain or painful motion, weakened movement, premature or excess fatigability or incoordination on movement, and if so should indicate at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to pain on use including during flare-ups or prolonged use, weakened movement, premature or excess fatigability, or incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with prolonged repeated activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, this must be expressly noted in the report.


The examiner should additionally determine the nature, extent, and severity of any associated nerve impairment (e.g. radiculopathy or sciatic neuropathy), particularly as affecting the left lower extremity.  If there continues to be such impairment, the examiner should specify the nerve involved and describe the extent of neurological impairment in each lower extremity as mild, moderate, moderately severe, or severe.

The examiner should determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected lumbosacral spine disability.  Moreover, the examiner must describe the impact of the Veteran's service-connected low back disability and his other service connected disabilities on his daily activities and employability.

A complete rationale for all opinions must be provided.

(iii)  With respect to the Veteran's service-connected left inguinal nerve injury and residual scar, status post left inguinal hernia repair, the examiner is requested to provide a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and all diagnostic testing necessary to determine the full extent of all disability present.

In regard to the Veteran's inguinal nerve, the examiner must indicate whether the Veteran has complete paralysis, or mild, moderate, or severe incomplete paralysis, neuralgia, or neuritis.

The examiner must further describe the manifestations of the Veteran's residual scar, status post left inguinal hernia repair.  In this regard, the examiner should, if possible, provide a measurement of the length and width of the scar as well as the area of the scar in terms of square inches.  The examiner should also indicate whether the scar is superficial or unstable.  The examiner should state whether the scar is painful on objective demonstration.  The examiner should report whether there is any associated underlying muscle damage due to the residual scar, status post inguinal hernia repair and, if so, indicate which muscle group(s) is/are involved.  The examiner should state whether the scar is a deep scar.

A complete rationale for all opinions must be provided.

B.  A VA audiological examination to determine the current severity of the Veteran's service connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Audiometric findings necessary to apply pertinent rating criteria should be made.  The examiner must describe the impact of the Veteran's bilateral hearing loss on his daily activities and employability.  The underlying rationale for all opinions expressed should be discussed in the examination report.

C.  A VA genitourinary examination to assess the current severity of the Veteran's epididymitis/chronic testicular pain.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary testing and evaluation are to be accomplished.  The examiner must report the current manifestations of the disability.  The examiner must also comment on whether this disorder is tantamount to atrophy of the testis.  The examiner must further report whether the Veteran experiences any sexual dysfunction (with and without medication), impotence, and/or inability to ejaculate due to his epididymitis/chronic testicular pain.

D.  A VA examination with an appropriate examiner to determine the current severity of the Veteran's service-connected hemorrhoids.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the January 2011 colonoscopy report from the National Naval Medical Center.  All indicated studies should be performed, and all findings set forth in detail.

Following the physical examination, the examiner should specifically indicate whether the disability is manifested by large or thrombotic hemorrhoids, whether the hemorrhoids are irreducible, whether there is excessive or redundant tissue, whether there is any indication that the disability is productive of frequent recurrences, and whether there is evidence of persistent bleeding, anemia, or fissures.  The examiner must state whether the Veteran has a fissure.


2.  Then review the record, complete any additional development deemed warranted, and readjudicate these claims in light of the additional evidence.  (Regarding the service-connected low back disability, consideration should be given to the assignment of a separate rating for the radiation of pain, etc., into the left lower extremity, apart from the rating for the underlying low back disability.)  For claims that continue to be denied, or that are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

